Bt the Court.
The questions in this case arise upon a general demurrer to the defendant’s plea.
The Comp. Stat. 594 Sec. 12, provides “ that if any attorney or “ other person, shall enter into any speculating practice, by pur- “ chasing or procuring to be purchased, any note or other demand “ for the purpose of putting the same in suit, when otherwise, the “ owner or holder thereof, would not sue the same, he or they shall “ pay a fine of sixty dollars.” The demurrer in this case admits the facts stated in the plea, that this note was originally given to the plaintiff, and that it was transferred to one Murphy, and by *439him to Alvan Taylor, who purchased the note for the purpose of putting the same in suit, and that this suit is now prosecuted by him as the plaintiff in interest, when it would not have been sued, if he had not purchased it.
If this suit had been commenced in the name of Alvan Taylor, whose title to the note depended upon such a contract, so that a judgment rendered for the plaintiff, would be a recognition, on the part of the court, of a legal title to the same in him, the questions which have been raised under this statute would have been directly involved. And it may be considered doubtful whether a mere purchase of a note with intent to sue it, disconnected from any other speculating practice would come within the provision of the act, or whether even, in such case, it would constitute a defense to an action on the note, or whether the remedy of the party is not given by an action on the statute, for the fine imposed. Castle’s case, Cro. Jac. 644, cited in the case State v. Wilkinson, 2 Vt. page 488.
These are questions we are not called upon to decide, or express any opinion, as we entertain no doubt that when the note is sued in the name of the original payee of the note, the action can well be sustained, for there is no illegal act complained of, as between the maker and payee.
It does not become necessary for the plaintiff, in maintaining his right to sue on the note, or in tracing his title to the same to prove or rely upon the contract or purchase, set forth in the plea. And the court are not called upon to sustain or sanction a transfer of a note to the plaintiff by rendering a judgment thereon, when such transfer has been obtained under such circumstances.
It is to be observed that no question has been made in this case, by plea or otherwise, but that as between these parties the note was given upon a good and valuable consideration, that it is justly and equitably due, and that the defendant is under every moral obligation to pay it to any one who as plaintiff on the record makes a legal title to the note. It should be a case, therefore, free from any doubt that will warrant a court in deciding that no recovery can be had on the note, or in discharging the maker from such an obligation.
When the collection of the note, therefore, is sought to be enforced by the plaintiff as payee, against the defendant as maker, *440his right to recover thereon, is unaffected by any facts or considerations which have been urged, arising under that statute, when they have arisen between third persons, who do not appear as parties on the face of the note, or on the record as parties to this suit.
The result is, that the plea in bar is insufficient, and the judgment of the county court is affirmed.